Jackson, C. J.
An execution was levied and a claim interposed by a man as agent for his wife and children and a forthcoming bond given. The property was found subject, and a breach of the bond occurred by a failure to deliver the property on the day of sale. Another claim was interposed by the wife in her own right, and the usual bonds given. Suit was "brought on the forthcoming bond in the first case :
Held, that the record in the second case, in which the property was found not subject, was admissible in evidence. 29 Ga., 110; 9 Id., 42; 54 Id., 581; 17 Id., 521; 7 Id., 445; 10 Id., 160; 18 Id., 469; 6 Id., 244.
•Judgment reversed.